DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This is responsive to the amendment filed on October 21, 2022. Claims 1-19 are pending.

Response to Arguments
Applicant’s arguments, see pages 8-9, filed October 21, 2022, with respect to the anticipation rejection of Serres (WO 2012/087907) and obviousness rejection over Donato (US 2019/0145416) in view of Wu (CN 105422479 A) have been fully considered and are persuasive.  The 35 U.S.C. 102(a)(1) anticipation rejection by Serres (WO 2012/087907 A2) of claims 1-3 and the 35 U.S.C. 103 obviousness rejection over Donato (US 2019/0145416) in view of Wu (CN 105422479 A) of claims 1-5 and 12-15 have been withdrawn. However, upon further consideration, a new ground(s) of rejection is made over Donato (US 2019/0145416) in view of Wu (CN 105422479 A) and in further view of Lv (CN 108050085 A).
Applicant's arguments filed October 21, 2022 have been fully considered but they are not persuasive. Applicant argues that substantially flush is definite since one of ordinary skill in the art would look to discussion about tolerancing, tolerances, and tolerance stack-up to interpret “substantially flush” as being within acceptable manufacturing tolerances (page 7). Applicant further argues the cited references fail to disclose the recited limitations including an air bearing, a motor stator, and/or the newly recited limitation (page 9). Applicant further argues that combining references would not be appropriate, especially considering combing teaching from one reference that does not have an air bearing, or a motor to one that does (page 9).
The Examiner maintains that the description in the specification does not clearly establish a range of variance in between the first axial and second axial surface (second surface of the bearing housing). The specification establishes that the second axial surface is part of a flange 163 (see par. 32) which is placed in an oversized recess (244) so that the flange does not affect the axial clearance at the fluid gap (180). It appears that the second axial surface exactly aligns without tolerances since the axial surface contacts the opposing third face (236) of the motor housing (150, par. 40) with a fastener connection (238). It is still unclear from the specification what ranges of variation is encompassed by substantially flush, and whether the variation pertains to the high tolerances enabled by the arrangement (par. 40), to surface roughness of the surfaces, and/or to the particular undisclosed fastener connection (see 238, par. 36). Ultimately, there is not an established definition in the specification, and one of ordinary skill in the art would not be able to determine the degree of variation corresponding to substantially flush.
The Examiner notes that the argument that the references do not disclose particular elements of claim 12 does not specifically address Zheng (CN 110425156 A), and Zheng discloses an air bearing, motor stator and the particular bearing housing structure with a side projection.
The Examiner maintains that combination of Donato (US 2019/0145416) in view of Wu (CN 105422479 A) is proper (see argument above) since the references are analogous and there is a motivation to combine the references. In response to applicant's arguments against the references individually (specifically that certain references do not disclose air bearings, and/or motors), one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Claim Interpretation
	The Examiner is interpreting “a sealing member… to define a seal therebetween” in claims 10 and 18 as not invoking 112(f) since a seal appears to define a structure.
	The Examiner notes that “journal bearing member” is not being interpreted as invoking 112(f) since journal bearing appears to define a structure. It is being interpreted as any type of journal bearing, such as a sleeve, tilt pad or foil bearing.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “substantially” in claims 1 and 12 is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Accordingly, it is unclear what arrangements of the first axial surface and the second axial surface are being claimed, and what amount can the surfaces be offset from each other.
Claim 12 recites the limitation "the first housing member" in line 6, and the limitation "the second housing member" in line 12.  There is insufficient antecedent basis for these limitations in the claims.
	Claims 2-11 and 13-19 are indefinite based on their dependence on the above claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 12-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang (CN 110425156 A).
In regards to claim 12, Zhang discloses a motorized compressor device comprising: 
a housing assembly that includes a compressor housing (7 and unlabeled axial extending portion of the compressor housing, see Fig. 2) with a shroud surface, a bearing housing (11 and 16), and a motor housing (1); 
a rotating group with a compressor wheel (5) that opposes the shroud surface to define a fluid gap therebetween (Fig. 2) that is fluidly connected to a radial flow path, the radial flow path cooperatively defined by the first housing member and the bearing housing (Fig. 2); 
an air bearing (13, 17) that supports rotation of the rotating group within the housing assembly about an axis of rotation, a journal bearing member (13) of the air bearing being housed by the bearing housing (11 and 16); and 
an electric motor with a motor stator (2) housed within the motor housing (1), the electric motor configured to drivingly rotate the rotating group within the housing assembly (Fig. 2); 
the bearing housing having a side projection (on 16) that projects into the second housing member (Fig. 2);
the compressor housing having a first axial surface (I) and the bearing housing having a second axial surface (II) that is substantially flush with the first axial surface; 
the motor housing having a third axial surface (III) facing in an axial direction opposite that of the first and second axial surfaces; 
the compressor housing having a first radial surface and the bearing housing having a second radial surface, the first and second radial surfaces facing in opposing radial directions relative to the axis of rotation (Fig. 2); and 
the compressor housing and the bearing housing attached to the motor housing (“hermetically connected”) with the fluid gap defined between the compressor wheel and the shroud surface (Fig. 2), the bearing housing at least partially enclosing the electric motor within the motor housing (1, see 16, Fig. 2), the first and second axial surfaces abutting against the third axial surface (see annotated Fig. 2 below), and the first radial surface abutting against the second radial surface (see Fig. 2).

    PNG
    media_image1.png
    420
    308
    media_image1.png
    Greyscale

Annotated Figure 2 of Zhang (CN 110425156 A)
In regards to claim 13, Zhang discloses the motor housing (1) defines an interior space and an end opening that provides access to the interior space, the axis of rotation extending through the end opening; wherein the electric motor is disposed within the interior space (Fig. 2); and wherein the bearing housing at least partly covers over the end opening of the motor housing (Fig. 2).
In regards to claim 14, Zhang discloses the bearing housing includes a diffuser portion (portion of 11) that cooperates with the compressor housing to defines a diffuser area of the radial flow path, the diffuser area being disposed in a downstream direction along the flow path from the compressor wheel (Fig. 2).
In regards to claim 15, Zhang discloses the compressor housing defines a volute passage (7, Fig. 2).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-9, and 12-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Donato (US 2019/0145416) in view of Lv (CN 108050085 A) and in further view of Wu (CN 105422479 A).
In regards to claim 1, Donato discloses a turbomachine (102 with turbine 116, Fig. 1) comprising: 
a motor stator (146);
a housing assembly that includes a first housing member (140) with a shroud surface, a bearing housing (unlabeled surrounding 121), and a second housing member (119) that houses the motor stator, the bearing housing having a side projection that projects into the second housing member (Fig. 1); 
a rotating group (118) with a wheel (180) that opposes the shroud surface to define a fluid gap therebetween (Fig. 1) that is fluidly connected to a radial flow path, the radial flow path cooperatively defined by the first housing member and bearing housing (Fig. 1); 
an air bearing (121) that supports rotation of the rotating group within the housing assembly about an axis of rotation (120), the air bearing being housed by the side projection of the bearing housing (Fig. 1);
the first housing member (140) having a first axial surface (I) and the bearing housing (unlabeled) having a second axial surface (II, see annotated Fig. 1); 
the second housing member (119) having a third axial surface (opposing I or II, see annotated Fig. 1 below) facing in an axial direction opposite that of the first and second axial surfaces (Fig. 1); 
the first housing member having a first radial surface and the bearing housing having a second radial surface, the first and second radial surfaces facing in opposing radial directions relative to the axis of rotation (Fig. 1); and 
the first housing member and the bearing housing attached to the second housing member (par. 26, Fig. 1) with the fluid gap defined between the wheel and the shroud surface (Fig. 1), and the first radial surface abutting against the second radial surface (Fig. 1).

    PNG
    media_image2.png
    446
    432
    media_image2.png
    Greyscale

Figure 1 of Donato (US 2019/0145416)
Donato does not disclose a journal bearing member of the air bearing; and
the second axial surface is substantially flush with the first axial surface, and the first and second axial surfaces abutting against the third axial surface.
Lv discloses a journal bearing member (foil bearing, see Fig. 4) of an air bearing.
Donato discloses a turbomachine with an air bearing, however did not disclose the details of the bearing. In analogous art, Lv discloses an air bearing for a compressor with a journal bearing member that is high temperature resistant, has high rotating speed, is oil-free and has small friction (page 2). Thus, it would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to modify the turbomachine of Donato by providing a journal bearing member, as taught by Lv, to provide a known air bearing arrangement which is high temperature resistant, has high rotating speed, is oil-free and has small friction (Lv page 2).
Furthermore, Wu discloses a housing connection with a second axial surface (II) is substantially flush with a first axial surface (I), and the first and second axial surfaces abutting against a third axial surface (III, see annotated Fig. 1 below).

    PNG
    media_image3.png
    461
    459
    media_image3.png
    Greyscale

Figure 2 of Wu (CN 105422479 A)
	Donato discloses a turbomachine with a housing assembly having a joint in between the compressor housing, bearing housing and motor housing, however do not disclose the particular joint assembly. In analogous art, Wu discloses a known mounting arrangement of a bearing housing of a compressor that is simpler to manufacture and indirectly mounts the bearings on opposite axial ends of the motor with the reliability and stability of the motor shaft (Wu page 5). Thus, it would have been obvious to one having ordinary skill in the art to modify the turbomachine of Donato by providing the second axial surface is substantially flush with the first axial surface, and the first and second axial surfaces abutting against the third axial surface, as taught by Wu, to utilize a joint that is simpler and cheaper to manufacture and/or to utilizing a known mounting arrangement that indirectly mounts the bearings on opposite axial ends of the motor with the reliability and stability of the motor shaft (Wu page 5).
	In regards to claim 2, the modified turbomachine of Donato comprises the first radial surface faces inwardly radially and the second radial surface faces outward radially (Donator Fig. 1, also see Wu Fig. 2).
	In regards to claim 3, the modified turbomachine of Donato comprises the wheel (Donato 32) is a compressor wheel that cooperates with the first housing member to define a compressor section of the turbomachine (Fig. 1).
	In regards to claim 4, the modified turbomachine of Donato comprises the second housing member (Donato 119) defines an interior space that receives the motor stator and an end opening that provides access to the interior space, the axis of rotation extending through the end opening (Donator Fig. 1); and wherein the bearing housing at least partly covers over the end opening of the second housing member (Donator Fig. 1).
	In regards to claim 5, the modified turbomachine of Donato comprises the bearing housing includes a diffuser portion (portion of bearing housing radially outward of 182 and facing compressor housing 140, see Donato Fig. 1) that cooperates with the first housing member (Donato 140) to define a diffuser area of the radial flow path, the diffuser area being disposed in a downstream direction along the radial flow path from the wheel (Donato Fig. 1).
	In regards to claim 6, the modified turbomachine of Donato comprises the air bearing appears to include a thrust disc (see Fig. 2), however does not disclose the bearing housing includes a recess that receives the thrust disc, and further comprising a thrust cover that is attached to the bearing housing to cover over the thrust disc within the recess.
	Lv discloses an air bearing includes a thrust disc (on the rotor 17, Fig. 4), wherein a bearing housing (13) includes a recess that receives a thrust disc (on rotor 17); wherein the bearing housing includes a base side projection (15) that supports the journal housing (Fig. 4); and further comprising a thrust cover (14) that is attached to the bearing housing to cover over the thrust disc within the recess (Fig. 4).
	Donato discloses a turbomachine with an air bearing that appears to include a thrust disc, however does not disclose the details of the thrust disc and the air bearing housing. In analogous art, Lv discloses an air bearing for a compressor, including a thrust disc and bearing housing including a recess that receives the thrust disc, and a thrust cover that is attached to the bearing housing to cover over the thrust disc within the recess, that is high temperature resistant, high rotating speed, oil-free and has small friction (page 2). Thus, it would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to further modify the turbomachine and compressor device of Donato by providing the air bearing with a thrust disc, the bearing housing with a recess that receives the thrust disc, and a thrust cover that is attached to the bearing housing to cover over the thrust disc within the recess, as taught by Lv, to provide an air bearing arrangement which is high temperature resistant, high rotating speed, oil-free and has small friction (Lv page 2).
	In regards to claim 7, the modified turbomachine of Donato comprises the first housing member (Donato 140) defines a volute passage (Donato Fig. 1).
	In regards to claim 8, the modified turbomachine of Donato comprises the bearing is an air bearing (Donato par. 18) that appears to include a thrust disc (Donato Fig. 2) and the journal bearing member (Lv Fig. 4); wherein the bearing housing appears to support the thrust disc and the journal bearing member (Donator Fig. 1, Lv Fig. 4).
	Furthermore, Lv discloses an air bearing with a thrust disc (on rotor 17) and the journal bearing member (foil bearing, see Fig. 4); wherein the bearing housing (13) supports the thrust disc and the journal bearing member (Fig. 4).
	Donato discloses a turbomachine with an air bearing, however did not disclose the details of the bearing. In analogous art, Lv discloses an air bearing for a compressor, which includes a thrust disc and journal bearing member with the bearing housing member supporting the thrust disc and the journal bearing member, that is high temperature resistant, has a high rotating speed, is oil-free lubrication and has small friction (page 2). Thus, it would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to further modify the turbomachine of Donato by providing an air bearing with a thrust disc and a journal housing; wherein a bearing housing supports the thrust disc and the journal housing, as taught by Lv, to provide an bearing arrangement which is high temperature resistant, high rotating speed, oil-free and has small friction (Lv page 2).
	In regards to claim 9, the modified turbomachine and compressor device of Donato comprises the bearing housing includes an outer radial edge flange (Wu Fig. 2) that includes the second axial surface and the second radial surface (Wu Fig. 2), the outer radial edge flange disposed axially between the first housing member and the second housing member (Wu Fig. 2).
In regards to claim 12, Donato discloses a motorized compressor device (102) comprising: 
a housing assembly that includes a compressor housing (140) with a shroud surface, a bearing housing (unlabeled surrounding 121), and a motor housing (119); 
a rotating group (118) with a compressor wheel (180) that opposes the shroud surface to define a fluid gap therebetween (Fig. 1) that is fluidly connected to a radial flow path, the radial flow path cooperatively defined by the first housing member and the bearing housing (Fig. 1);
an air bearing (121, par. 18) that supports rotation of the rotating group within the housing assembly about an axis of rotation (120), the air bearing being housed by the bearing housing (Fig. 1);
an electric motor (112) with a motor stator (146) housed within the motor housing (119), the electric motor configured to drivingly rotate the rotating group within the housing assembly (Figs. 1-2);
the bearing housing having a side projection that projects into the second housing member (Fig. 1);
the compressor housing (140) having a first axial surface (I) and the bearing housing (unlabeled) having a second axial surface (II, see annotated Fig. 1); 
the motor housing (119) having a third axial surface (opposing I or II, see annotated Fig. 1 below) facing in an axial direction opposite that of the first and second axial surfaces (Fig. 1); 
the compressor housing having a first radial surface and the bearing housing having a second radial surface, the first and second radial surfaces facing in opposing radial directions relative to the axis of rotation (Fig. 1); and 
the compressor housing (140) and the bearing housing (unlabeled) attached to the motor housing (par. 26, Fig. 1) with the fluid gap defined between the compressor wheel and the shroud surface (Fig. 1), the bearing housing at least partially enclosing the electric motor within the motor housing (Fig. 1), and the first radial surface abutting against the second radial surface (Fig. 1).

    PNG
    media_image2.png
    446
    432
    media_image2.png
    Greyscale

Figure 3 of Donato (US 2019/0145416)
Donato does not disclose a journal bearing member of the air bearing; and
the second axial surface is substantially flush with the first axial surface, and the first and second axial surfaces abutting against the third axial surface.
Lv discloses a journal bearing member (foil bearing, see Fig. 4) of an air bearing.
Donato discloses a compressor device with an air bearing, however did not disclose the details of the bearing. In analogous art, Lv discloses an air bearing for a compressor with a journal bearing member that is high temperature resistant, has high rotating speed, is oil-free lubrication and has small friction (page 2). Thus, it would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to modify the turbomachine of Donato by providing a journal bearing member, as taught by Lv, to provide a known air bearing arrangement which is high temperature resistant, has high rotating speed, is oil-free lubrication and has small friction (Lv page 2).
Wu discloses a housing connection with a second axial surface (II) is substantially flush with a first axial surface (I), and the first and second axial surfaces abutting against a third axial surface (III, see annotated Fig. 1 below).

    PNG
    media_image3.png
    461
    459
    media_image3.png
    Greyscale

Figure 4 of Wu (CN 105422479 A)
	Donato discloses a compressor device with a housing assembly having a joint in between the compressor housing, bearing housing and motor housing, however do not disclose the particular joint assembly. In analogous art, Wu discloses a known mounting arrangement of a bearing housing of a compressor that is simpler to manufacture and indirectly mounts the bearings on opposite axial ends of the motor with the reliability and stability of the motor shaft (Wu page 5). Thus, it would have been obvious to one having ordinary skill in the art to further modify the compressor device of Donato by providing the second axial surface is substantially flush with the first axial surface, and the first and second axial surfaces abutting against the third axial surface, as taught by Wu, to utilize a joint that is simpler and cheaper to manufacture and/or to utilizing a known mounting arrangement that indirectly mounts the bearings on opposite axial ends of the motor with the reliability and stability of the motor shaft (Wu page 5).
	In regards to claim 13, the modified compressor device of Donato comprises the motor housing  (Donato 119) defines an interior space and an end opening that provides access to the interior space (Fig. 1), the axis of rotation extending through the end opening (Donato Fig. 1); wherein the electric motor (112) that is disposed within the interior space (Donato Fig. 1); and wherein the bearing housing at least partly covers over the end opening of the motor housing (Donato Fig. 1).
	In regards to claim 14, the modified compressor device of Donato comprises the bearing housing includes a diffuser portion (portion of bearing housing radially outward of 182 and facing compressor housing 140, see Donato Fig. 1) that cooperates with the first housing member (Donato 140) to define a diffuser area of the radial flow path, the diffuser area being disposed in a downstream direction along the flow path from the compressor wheel (Donato Fig. 1).
	In regards to claim 15, the modified compressor device of Donato comprises the compressor housing defines a volute passage (Donato 142).
	In regards to claim 16, the modified compressor device of Donato comprises the air bearing (par. 18) appears to include a thrust disc (see Donato Fig. 2) and the journal bearing member, however does not disclose the details of the bearing structure.
	Lv discloses an air bearing with a thrust disc (on rotor 17) and a journal housing (foil bearing, see Fig. 4); wherein a bearing housing (13) includes a recess that receives a thrust disc (on rotor 17); and further comprising a thrust cover (14) that is attached to the bearing housing to cover over the thrust disc within the recess (Fig. 4).
	Donato discloses a compressor device with an air bearing, however does not disclose the details of the bearing. In analogous art, Lv discloses an air bearing for a compressor that is high temperature resistant, has high rotating speed, is oil-free and has small friction (page 2). Thus, it would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to further modify the compressor device of Donato by providing an air bearing with a thrust disc and a journal housing, the bearing housing with a recess that receives a thrust disc, and a thrust cover that is attached to the bearing housing to cover over the thrust disc within the recess, as taught by Lv, to provide a known air bearing arrangement which is a high temperature resistant, is high rotating speed, has oil-free lubrication and has small friction (Lv page 2).
	In regards to claim 17, the modified compressor device of Donato comprises the bearing housing includes an outer radial edge flange (Wu Fig. 2) that includes the second axial surface and the second radial surface (Wu Fig. 2), the outer radial edge flange disposed axially between the compressor housing and the motor housing (Wu Fig. 2).
	
 Claim(s) 10-11 and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Donato (US 2019/0145416) in view of Lv (CN 108050085 A) in view of Wu (CN 105422479 A), and in further view of Nejedly (US 2018/0306209).
	In regards to claims 10 and 18, the modified turbomachine and compressor device of Donato further comprising a sealing member (par. 31), however the modified turbomachine of Donato lacks that the sealing member abuts against the first housing member/the compressor housing, the second housing member/the motor housing and the outer radial edge flange of the bearing housing to define a seal therebetween.
	Nejedly discloses a sealing member (213, Figs. 3-4) that abuts against the first housing member/the compressor housing (172), the second housing member/the motor housing (182) and the outer radial edge flange (218) of the bearing housing (186) to define a seal therebetween (Fig. 4) which houses O-rings to prevent leakage of the coolant, intrusion of foreign materials, and/or provides a seal between different members (par. 44). Thus, it would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to further modify the turbomachine and compressor device of Donato by providing the sealing member abuts against the first housing member/the compressor housing, the second housing member/the motor housing and the outer radial edge flange of the bearing housing to define a seal therebetween, as taught by Nejedly, to prevent leakage of the coolant, intrusion of foreign materials, and/or provide a seal between different housing members (Nejedly par. 44).
	In regards to claims 11 and 19, the modified turbomachine and compressor device of Donato comprises the first housing member/compressor housing includes a recess that receives the outer radial edge flange (Wu Fig. 2).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSE M PRAGER whose telephone number is (571)270-1412. The examiner can normally be reached M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee can be reached on 5712721051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JESSE M PRAGER/Examiner, Art Unit 3745                                                                                                                                                                                                        

11/10/2022

/Christopher Verdier/Primary Examiner, Art Unit 3745